                                           Case 3:20-cv-09366-TSH Document 7 Filed 04/06/21 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     LORICIA DAVIS,                                      Case No. 20-cv-09366-TSH
                                   7                    Plaintiff,
                                                                                             ORDER TO SHOW CAUSE
                                   8             v.

                                   9     COOK GROUP, INC., et al.,
                                  10                    Defendants.

                                  11

                                  12          Plaintiff Loricia Davis filed this case on December 28, 2020, but there is no indication that
Northern District of California
 United States District Court




                                  13   any of the named defendants have been served. “If a defendant is not served within 90 days after

                                  14   the complaint is filed, the court – on motion or on its own after notice to the plaintiff – must

                                  15   dismiss the action without prejudice against that defendant or order that service be made within a

                                  16   specified time.” Fed. R. Civ. P. 4(m). Further, on March 26, 2021, the Court ordered Davis to file

                                  17   a status report, but no response has been received. A court may dismiss a case “[i]f the plaintiff

                                  18   fails to prosecute or to comply with . . . a court order.” Fed. R. Civ. P. 41(b). Accordingly, the

                                  19   Court ORDERS Davis to show cause, in writing and no later than April 22, 2021, why this case

                                  20   should not be dismissed for failure to prosecute and failure serve within the time required by Rule

                                  21   4(m). Notice is hereby provided that failure to file a written response will be deemed an

                                  22   admission that Plaintiff does not intend to prosecute, and the case will likely be dismissed without

                                  23   prejudice. Thus, it is imperative the Court receive a written response by the deadline above.

                                  24          IT IS SO ORDERED.

                                  25

                                  26   Dated: April 6, 2021

                                  27
                                                                                                     THOMAS S. HIXSON
                                  28                                                                 United States Magistrate Judge
